UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4125


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSE DEJESUS VILLANUEVA MIRANDA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00031-TDS-1)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North Carolina, for
Appellant. Sandra Jane Hairston, Acting United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Dejesus Villanueva Miranda pleaded guilty, pursuant to a written plea

agreement, to interstate and foreign transportation in aid of racketeering, in violation of

18 U.S.C. § 1952(a)(3). The district court sentenced Miranda to 60 months’ imprisonment.

Appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious grounds for appeal but questioning whether

Miranda’s plea was supported by a sufficient factual basis and whether his Guidelines

sentence is reasonable. * For the following reasons, we affirm.

       With respect to Miranda’s plea, a guilty plea is valid if the defendant voluntarily,

knowingly, and intelligently pleads guilty “with sufficient awareness of the relevant

circumstances and likely consequences.” United States v. Fisher, 711 F.3d 460, 464 (4th

Cir. 2013) (internal quotation marks omitted). “In evaluating the constitutional validity of

a guilty plea, courts look to the totality of the circumstances surrounding it, granting the

defendant’s solemn declaration of guilt a presumption of truthfulness.” United States v.

Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (brackets and internal quotation marks

omitted). Before accepting a guilty plea, the district court must conduct a plea colloquy in

which it informs the defendant of, and determines he understands, the rights he is

relinquishing by pleading guilty, the charge to which he is pleading, and the maximum



       *
         Counsel also questions the validity of the appellate waiver provision contained in
the plea agreement. Because the Government has declined to enforce the waiver, we may
consider the issues raised by counsel and conduct an independent review of the record
pursuant to Anders. See United States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).

                                             2
and mandatory minimum penalties he faces. Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The district court also must ensure that the

plea was voluntary and not the result of threats, force, or promises not contained in the

plea agreement, Fed. R. Crim. P. 11(b)(2), and “that there is a factual basis for the plea,”

Fed. R. Crim. P. 11(b)(3). However, any variance from the requirements of Rule 11 “is

harmless error if it does not affect substantial rights.” Fed. R. Crim. P. 11(h). After

reviewing the record, we conclude that Miranda’s plea was knowing and voluntary. We

further conclude that the written factual basis included in the plea agreement, to which

Miranda agreed and which the district court adopted during the Rule 11 hearing, establishes

a sufficient factual basis for his plea.

       As to Miranda’s sentence, we “review[] all sentences—whether inside, just outside,

or significantly outside the Guidelines range—under a deferential abuse-of-discretion

standard.” United States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (internal

quotation marks omitted). “To determine whether a sentence is procedurally reasonable,

[we] consider[] whether the district court properly calculated the defendant’s advisory

[G]uidelines range, gave the parties an opportunity to argue for an appropriate sentence,

considered the 18 U.S.C. § 3553(a) factors, and sufficiently explained the selected

sentence.” Id. (internal quotation marks omitted). “If the [c]ourt finds no significant

procedural error, it then considers the substantive reasonableness of the sentence imposed.”

United States v. Arbaugh, 951 F.3d 167, 172 (4th Cir.) (brackets and internal quotation

marks omitted), cert. denied, 141 S. Ct. 382 (2020). We look to “the totality of the

circumstances to see whether the sentencing court abused its discretion in concluding that

                                             3
the sentence it chose satisfied the standards set forth in § 3553(a).” Id. at 176 (internal

quotation marks omitted). We presume that a sentence within or below a defendant’s

advisory Guidelines range is substantively reasonable. United States v. Zelaya, 908 F.3d

920, 930 (4th Cir. 2018). This “presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United

States v. Gutierrez, 963 F.3d 320, 344 (4th Cir. 2020) (internal quotation marks omitted),

cert. denied, 141 S. Ct. 1431 (2021). Our review of the record indicates that Miranda’s

Guidelines sentence is procedurally and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Miranda, in writing, of the right to petition the

Supreme Court of the United States for further review. If Miranda requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Miranda.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             4